El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El presente recurso es contra una sentencia declarando sin lugar una demanda para recobrar la posesión de pro-piedad inmueble por medio de un injunction mandatorio.
La demandante alegó ser dueña en plena propiedad, y haberse hallado, hasta el momento del despojo, en la pose-sión real, quieta y pacífica, por medio de su arrendatario, de la totalidad de una parcela de terreno que, según se describe, contiene 132 cnerdas y colinda por el este con el Río Grande y por el sur con terreno de Jacinto y María López Polanco. La alegación esencial es que “el demandado vio-lentamente ha privado a la demandante y a su referido arren-datario de la posesión material de una parcela de terreno de la mencionada finca, cuya extensión aproximada es de *399una cuerda, y colinda por el norte y oeste con más terre-nos de la misma finca de la cual forma parte; por el este, con,el Río Grande; y por el sur con terrenos de Jacinto y María López Polanco, arrancando la cerca o empalizada, per-teneciente a la misma demandante, en toda- la extensión de la colindancia común a la predicha parcela y al predio de terreno de los referidos Jacinto y María López Polanco, cor-tando repetidas veces malojillo de la referida parcela y apro-piándoselo para su exclusivo beneficio, y, finalmente, ame-nazando con darles la muerte, a los peones del arrendatario que vayan a cortar malojillo de la repetida parcela.”
En la contestación se niega tal alegación “en cuanto a que este demandado baya privado violentamente, ni en nin-guna otra forma, a la demandante y a su- mencionado arren-datario de la posesión material de ninguna parcela de terre-no perteneciente a la finca de la demandante, ni en la exten-sión ni dentro. de las colindancias especificadas en el liecho cuarto mencionado.” (La bastardilla es nuestra.) Igualmen-te negó el demandado que él hubiera “arrancado cerca al-guna que pertenezca a la demmdante, que haya arrancado o cortado hierba malojillo de la finca de la demandante,” o que “se haya valido de medios violentos para privar de la posesión material de la finca, o parte de la misma que per-tenezca a la demandante, y mucho menos, de amenazar de muerte ni en ninguna otra forma a los peones del arrenda-tario de la flotea de la demandaotte.” (La bastardilla es nues-tra.)
Como materia nueva y en su carácter de arrendatario de la finca que colinda por el sur con la de la demandante, el demandado alega que la verdadera colindancia entre ambas -fincas es una quebrada que desemboca en el Río Grande; y, también, que el demandado “lejos de perturbar en la pose-sión material de su finca a la demandante, ha tratado de man-tenerse en la posesión de la finca que le Tta sido arrendada, en toda su capacidad y dentro de los limites señalados en las certificaciones de mensura y planos levantados por peritos *400competentes * * * que el demandado “desde la fe-cha en que se le arrendó la finca descrita en esta contestación, lia estado y está en posesión material de la misma en toda Su capacidad, sin que en la actualidad, ni en fecha alguna anterior, haya- tratado de perturbar en la posesión de propie-dad ajena, ya por actos violentos, ni en ninguna otra for-ma.” (La bastardilla es nuestra.)
En el juicio, la demandante, antes de introducir eviden-cia alguna, suscitó alguna cuestión en cuanto a aquella parte de la contestación que hemos transcrito primero, a lo cual el abogado del demandado hizo la siguiente manifestación: “En la demanda alega la demandante que ella es dueña de una propiedad, y dice que el demandado ha perturbado en la posesión de una manera violenta a la demandante en parte del terreno perteneciente a la misma propiedad. Y nosotros desde luego, alegamos que hemos estado en una finca que se describe en la contestación, y que el demandado, lejos de per-turbar en la posesión material de su finca a la demandante, ha tratado de mantenerse en la posesión de la finca que le ha sido arrendada, en toda su capacidad, y dentro de los lí-mites señalados en las certificaciones de mensura y planos levantados. ’ ’
Del récord aparece seguidamente que la corte declaró sin lugar la moción y que la demandante tomó excepción. No-aparece claramente cuál fuera la moción.
La ostensiva negación del hecho esencial alegado en la demanda es ma caso típico de negativa que envuelve una afir-mación (negative pregnant), y si aun hubiera lugar a discu-sión sobre este punto, la materia nueva contenida en la con-testación, junta .con la manifestación hecha por el abogado del demandado respecto a la teoría de la defensa, sería sufi-ciente para aclarar la duda. Indiscutiblemente la deman-dante tenía derecho a una sentencia sobre las alegaciones, si es que 1a- moción declarada sin lugar por la corte era, en rea-lidad, para que se- dictara tái .'sentencia.'-'' -
*401" * * * Cuando menos, lá negativa que envuelve una afir-mación (negative pregnant) es una violación tan flagrante de -los principios de lógica y de derecho, que demuestra en quien tal ale-gación hace o la ignorancia que desconoce la naturaleza de una eiíes-tión, o la astucia que puede disimular la falta de una defensa bajo la apariencia de una contestación directa. En ambos casos debe ser condenada por las cortes.” Pomeroy, Code Remedies (4th ed.), p. 742, sec. 514.
La teoría de la corte inferior aparece suficientemente de lo que.transcribimos a continuación:
“En el caso presente no se ha probado a nuestro juicio que el demandado llevara a cabo los actos que son necesarios para dar eau,-sa de acción a la parte actora. La demandante no ha probado sin caso, pues aparte de que es muy discutible si dicha demandante' estaba en posesión de la parcela en litigio, debido a cierta confu-sión de linderos; es un hecho claramente establecido que ambas par-tes convinieron en hacer una mensura del terreno en cuestión; que el demandado encargó a un ingeniero que practicase tal mensura, resultando de ella que el trozo de terreno en controversia pertene-cía a la finca de mayor cabida de la cual está en legítima pose-sión el demandado, y aparece también que no conforme con el re-sultado de la mensura practicada, la demandante, por su parte, de-signó otro ingeniero, y éste, a su vez, en replanteos verificados so-bre el terreno, encontró una disparidad en una de las colindancias, disparidad que no pudo aclarar por ser defectuoso el título de dicha demandante.
"Consideradas las circunstancias todas del caso, creemos que el demandado se limitó a tomar posesión de una finca que le fué arren-dada, manteniéndose en posesión de la totalidad de tal finca den-tro de los límites y capacidad de la misma, según le fué entregada por los legítimos dueños. Este extremo resulta probado con planos, certificación de mensura, y declaración de los peritos utilizados por ambas partes.
"Además, la corte practicó la inspección ocular solicitada por am-bos litigantes y pudo observar que, una cerca que existe entre am-bas fincas, y que fué colocada por la demandante desde hace mucha tiempo, es en realidad la colindaneia que separa las dos propiedades.”
La evidencia sustancialmente concuerda con las alegacio-nes y no existe en ella notable conflicto. Una consideración-*402detallada de la prueba testifical parece innecesaria. Los tes-tigos de la demandante establecieron prima 'facie su caso en el ^sentido expresado en la demanda, y ni ban sido abierta-mente contradichos por los testigos de la defensa ni su vera-cidad lia sido claramente puesta en duda por el juez inferior, La cuestión de qué constituye la verdadera colindan-cia no puede propiamente decirse que esté envuelta en el ca-so y no debió haber sido traída al caso ni considerada por la corte. Las circunstancias mencionadas con respecto a las mensuras y su resultado son igualmente impertinentes. Ni el arrendamiento de la finca colindante al demandado, ni el contenido de los títulos y notas de mensura en su poder, ni la nueva mensura hecha por él, crean derecho alguno para incautarse por medio de fuerza y violencia de ninguna parte de tal finca, de la cual la demandada tenía la posesión real. La ley de 1913 tiene claramente como fin primordial el im-pedir que se utilicen esos medios y obligar a que se recurra a las cortes.
Estamos enteramente de acuerdo con la manifestación del juez de la corte inferior que precede a lo que arriba hemos transcrito, al efecto de que “el estatuto en cuestión no tiene por objeto dirimir un conflicto de títulos sobre bienes inmue-bles; lejos de eso, el legislador ha querido proporcionar me-dios legales a fin de dar cumplimiento de una manera rápida y eficaz al principio de derecho sustantivo, según el cual la persona que posee debe ser amparada en la posesión.” Pe-ro la solución de disputas respecto a las colindancias es tan ajena al fin de la ley como la resolución de títulos contradic-torios de propiedad.
La empalizada a que se refieren las conclusiones de hecho (findings) haber sido construida por el peticionario y que se dice constituye la verdadera línea divisoria entre las fincas es evidentemente una empalizada que separa la cuerda en litigio de la finca principal que posee el peticionario, y no la empalizada que hasta que fué destruida, por el demanda-*403do, mareaba en efecto la colindancia material, ya fnera o no la verdadera, entre las dos parcelas de mayor extensión,
Es de sentirse qne la corte, después de la inspección de la finca en controversia, no expresara sus conclnsiones en cnanto a las indicaciones qne Rubiera respecto de la preexis-tencia y destrucción de la cerca que se alega, y qne como lo demuestra la prueba testifical, fue destruida por el deman-dado, ni en cnanto a la existencia y extensión del sembrado de malojillo, u otros indicios de posesión y cultivo por la demandante con anterioridad a la incautación que el deman-dado alega Raber RecRo bajo su arrendamiento. El mero Re-cRo de que la cuerda de terreno en controversia Rabia sido cercada y de ese modo separada del resto de la finca en po-der de la demandante, y que la cerca a lo largo de la que-brada así como la destruida por el demandado, Rabia sido puesta por la demandante y era en realidad la verdadera lí-nea de colindancia entre ambas fincas, no es inconsistente con la teoría de la posesión real por la demandante, teoría que estaba fuertemente apoyada por toda la prueba testifical que a este punto se refería directamente, y a la cual pare-cían indicar todas las demás circunstancias del caso, no cons-tituyendo, por tanto, ese Recho, obstáculo al remedio solici-tado. La conclusión de la corte no va más lejos, y la evi-dencia, en conjunto, demuestra concluyentemente que, con de-recho o sin él, la demandante estaba y por muchos años con anterioridad a los actos de que se queja, Rabia estado en la posesión real de la cuerda en cuestión.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada y dictada otra ordenando la restitución de la posesión de la parcela a la demandante, etc., con costas al demandado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.